Respondent in his brief presents a motion to strike the statement of facts because not filed *Page 94 
within the statutory time, which motion was argued when the case was called for hearing on the merits.
The judgment appealed from was entered on the verdict of a jury on June 25, 1932. Notice of appeal was given within thirty days, but the statement of facts was not filed until September 28, 1932, more than ninety days after the entry of the judgment.
[1] The motion is well taken, and under our long continued practice must be and it is granted. Perkins v. Perkins,158 Wn. 351, 290 P. 855; Moss v. Moss, 163 Wn. 444,1 P.2d 916; Brainard v. Miser, 165 Wn. 244, 4 P.2d 1097.
The errors assigned are based upon the rulings of the trial court in rejecting certain offers of proof and in dismissing the appellant's cross-complaint. In the absence of any statement of facts, these matters cannot be inquired into, and the judgment appealed from must be and it is affirmed.
BEALS, C.J., MAIN, STEINERT, and BLAKE, JJ., concur. *Page 95